Citation Nr: 1757989	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for hepatitis B and C, with right abdominal pain.

2. Entitlement to service connection for left knee disability.

3. Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In July 2014, the Board remanded this appeal for further development.

The Veteran and his wife testified at a hearing before the undersigned in April 2014. A transcript of that hearing is of record. 

In an October 2014 rating decision, the RO granted service connection for pseudofolliculitis barbae with a noncompensable rating effective April 30, 2009. As the Veteran has not disagreed with the rating or effective date assigned, such issue is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

The issue of entitlement to service connection for depression, to include as secondary to hepatitis has been raised by the record in the hearing transcript dated in April 2014 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017). This issue was previously referred to the AOJ in the Board's July 2014 decision and remand but no action has yet been taken on this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the delay of an additional remand is regrettable, adjudication of the Veteran's claims for entitlement to an initial disability rating in excess of 20 percent for hepatitis B and C with right abdominal pain and entitlement to service connection for a left knee disability cannot occur without additional development.  In particular, the duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless they do not exist or further requests are deemed futile. 38 U.S.C. § 5103A (b)(3); 38 C.F.R. § 3.159 (c)(2). The claimant shall be notified if any requested records cannot be or are not obtained. 38 U.S.C. § 5103A (b)(2); 38 C.F.R. § 3.159 (e)(1). The hearing transcript of record dated in April 2014 reflects the Veteran receives monthly Social Security Administration (SSA) income. This implies the existence of SSA records. They must be requested as they may be pertinent to the Veteran's pending appeal. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369   (Fed. Cir. 2009). 
  
Additionally, adjudication of the Veteran's claim for TDIU cannot occur without additional development. In the Board's July 2014 remand, it directed the RO to obtain the Veteran's VA Vocational Rehabilitation and Counseling folder and associate it with the claims file for consideration. These documents have not been added to the claims file, and must be obtained on remand.  

Finally, the Veteran's representative contends that more contemporary medical treatment records for the Veteran's claimed disabilities have not been associated with the record. On remand, the RO should locate any medical treatment records not already included in the claims file and associate them with the evidence of record.   

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Also, request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record. 

2. Request from the Social Security Administration complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination and obtain the Veteran's VA Vocational Rehabilitation and Counseling folder and associate it with the claims file for consideration. All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted, and the Veteran should be informed in writing. 38 C.F.R. § 3.159 (c)(2) and (e)(1).

3. Thereafter, readjudicate the claims. If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond. The claims should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




